or .pdf 35 templates supplied Guided Development & Editing Tables, charts, graphs, maps Marketing Tools Segmentation Campaign Management Lead Management User Portal / My Page Tailored for each user Highly secure data and application access Supports multi-vertical, multi-currency, & multi-language © Copyright 2orporation PCs, Laptops, Handheld Systems Intarsia® Monitor critical business performance such as profitability of customers, households and products. Predict customer retention and product and services cross-sell recommendations. Measure the effectiveness of lead generation and marketing campaigns to ensure timely follow-up of referrals, customer requests and sales leads. Pricing model in-line with financial services institutions business. Unlimited number of users rather than traditional per seat model. Based on total asset value of community and regional banks. Based on membership of credit unions.
